DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner consider Applicant’s preliminary amendment submitted 11 November 2020.  The claims submitted therewith are those considered herein. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1, 3 – 22, 25 – 31, 33, 34, 37, 38, 59, and 60, drawn to a plastic film.
	Group II, claims 41 and 51 – 54, drawn to a method of producing a plastic film.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a plastic film having (a) a main part, “core layer”, wherein said core layer is made from a natural or synthetic polymer, and (b) at least one skin layer covering a minimum of 70% of the surface of the plastic film, having a thickness that is less than about 25% of the average thickness of the core layer, wherein said skin layer has 10 to 70% of a resin of polyethylene type of fractional melt index (<0.6 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 and 30 to 90% of a LDPE resin of fractional melt index (<1 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3), wherein the percentages are by weight and are based on the total weight of the master batch composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lunghi (US 2013/0260118 A1) and Best (US 2015/0232589 A1).  
	Lunghi discloses a plastic film (“membrane”: e.g. ¶¶ [0001], [0005] – [0062]) having: 

	b) a skin layer having a thickness that is 1% to 20% of the average thickness of the core layer (“layer (B)” forming a “top layer”, wherein the ratio of the thickness of the “layer (A)” to the “layer (B)” is from 5 to 100: e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0042], [0044], [0045], [0047], [0051], [0052], [0059], [0060]).
	Although Lunghi does not explicitly state said skin layer has the formulation of 10% to 70% of a resin of polyethylene type of fractional melt index (<0.6 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 and 30% to 90% of a LDPE resin of fractional melt index of 0.1 to 10 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 (e.g. ¶¶ [0042], [0044]), wherein the percentages are by weight and are based on the total weight of the master batch composition, this feature would have been obvious in view of Best.
	Generally, Lunghi discloses at least one embodiment of said skin layer formulation comprises two or more polyethylene compositions having a density ranging from 0.915 to 0.980 g/cm3, e.g. 0.920 to 0.970 g/cm3 (e.g. ¶¶ [0009], [0042] – [0045]).
	Best discloses formulations (e.g. ¶¶ [0007] – [0089]) comprising, e.g. (1) 10% to 70% of a resin of polyethylene type having a fractional melt index of 0.05 to 0.50 gr/10 min under conditions of 190 °C and 2.16 kg/min and a density ranging from 0.930 to 0.950 g/cm3 (the “ethylene-based polymers” inventive to Best’s disclosure: e.g. ¶¶ [0007] – [0040]) and (2) 30% to 90% of a LDPE resin (e.g. ¶¶ [0010], [0040]), wherein the percentages are by weight and are based on the total weight of the master batch composition, i.e. total blend (e.g. ¶¶ [0010], [0040])
	With respect to the endpoints of the ranges for (1) and (2), Best states the amount of (1) generally ranges from 0.1 to 99.9% but may have any range therebetween and cites 10% and 70% as suitable for the lower and upper endpoints, respectively.  In at least the embodiment of a two-component formulation, which Lunghi (e.g. ¶ [0009]) and Best (e.g. ¶¶ [0010], [0040]) each state is suitable, the range of 30% to 90% of a LDPE resin as (2) is the understood balance of (1).
3 as suitable (e.g. ¶¶ [0042], [0044]).
	The compositions Best discloses exhibit high melt strength, at least in part due to long chain branching in the polyethylene (1) described above (e.g. ¶¶ [0006], [0014], [0028], [0048]).  Furthermore, both Lunghi (e.g. ¶¶ [0001], [0062]) and Best (e.g. ¶¶ [0048], [0049]) relate to geomembrane liners, and 
Lunghi discloses the skin layer serves to impart, e.g., tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated long chain branching imparts melt strength since the branches of adjacent polyethylene molecules tangle with one another while molten, and such entanglement would have been expected to remain once cooled.  Accordingly, the mechanical connection of Best compositions would have been observed to be relevant to the properties Lunghi seeks for the skin layer.
	Therefore, it would have been obvious to modify the skin layer Lunghi discloses to comprise a formulation as Best discloses using an LDPE resin as Lunghi identifies, the motivation being to provide high melt strength using materials suitable for the purpose of geomembrane liners.
	With respect to the skin layer covering a minimum of 70% of the surface of the plastic film, Lunghi discloses the skin layer serves to impart, e.g., chemical resistance, tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater chemical resistance since there is less area through which the chemicals can penetrate the remainder of the plastic film.  Additionally, one of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater tensile strength as well as tear and puncture resistance since there are fewer structural weak points, i.e. openings or other absences of the skin layer.  Given the methods Lunghi discloses for forming the plastic film, e.g. via techniques well known in the art coextrusion through a slit die or lamination (e.g. ¶¶ [0054] – [0061]), one of ordinary skill in the art would have the means to go along with the motivations discussed above for determining a suitable minimum coverage percentage.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Since Lunghi and Best discloses that which is common to Groups I and II, Groups I and II lack unity of invention.  
	During a telephone conversation with Jeffrey L. Clark (Reg. No. 29,141) on 18 October 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3 – 22, 25 – 31, 33, 34, 37, 38, 59, and 60.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41 and 51 – 54 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
Claim 22 is directed to “The plastic film according to any one of claims 1 to 21”.  Therefore, claim 22 is a claim in multiple dependent form.
	The following is a quotation of AIA  35 U.S.C. 112(e):
(e) REFERENCE IN MULTIPLE DEPENDENT FORM. — A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.

Since claim 22 contains references to previous claims in the alternative, claim 22 is considered to have acceptable multiple dependent claim wording for purposes of AIA  35 U.S.C. 112(e).  

Claim Objections
Claims 1, 4, 5, 7, 11, 16, and 18 are objected to because of the following informalities:
	Regarding claim 1, claim 1 is objected to because it includes reference characters which are not enclosed within parentheses.  More specifically, claim 1 contains reference character 1 for a main part/”core layer” and reference character 2 for an at least one skin layer.
	Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Regarding claim 4, claim 4 is directed to “The plastic film according to any one of claim 1” (ll. 1 – 2 of the claim).  It appears “any one of” is an errant inclusion and should be removed.
	Regarding claim 5, claim 5 is directed to “The plastic film according to any one of claim 1” (ll. 1 – 2 of the claim).  It appears “any one of” is an errant inclusion and should be removed.
	Regarding claim 7, claim 7 recites “said skin layer further comprises 0.05 to 0.5 wt% of a at least one processing stabilizer” (ll. 1 – 2 of the claim).  It appears the “a” before “at least one” is an errant inclusion and should be removed.
	Regarding claim 11, claim 11 is objected to because it includes reference characters which are not enclosed within parentheses.  More specifically, claim 11 contains reference character 3 for asperities.
	Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	Regarding claim 16, claim 16 is objected to because it includes reference characters which are not enclosed within parentheses.  More specifically, claim 16 contains reference character 4 for a nearest peak.
	Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	Regarding claim 18, claim 18 is objected to because it includes reference characters which are not enclosed within parentheses.  More specifically, claim 18 contains reference character 6 for interconnection.
	Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

	Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  Generally, the presence or absence of such reference characters does not affect the scope of a claim.  See MPEP § 608.01(m).  Therefore, for purposes of examination herein, the reference characters in the claims are not considered to affect the scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 – 22, 25 – 31, 33, 34, 37, 38, 59, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites the limitation “said skin layer” in l. 7 of the claim.  Claim 1 also recites “at least one skin layer” in l. 5 of the claim.  While it is readily understood which skin layer is referenced in embodiments with a single skin layer, it is not immediately clear which skin layer is referenced when the number of skin layers is more than one.
	Claim 1 recites the limitation “the master batch composition” in ll. 13 – 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Furthermore, claim 1 is directed to a plastic film comprising, in part, at least one skin layer comprising specified weight percentages of two polyethylene resins each defined by a fraction melt index and density, wherein the weight percentages are based on the total weight of the above-identified master 
	Furthermore, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b), III, E.  With respect to claim 1, the term “type” renders the scope of the term “resin of polyethylene type” indefinite.
	Regarding claims 3 – 22, 25 – 31, 33, 34, 37, 38, and 59, each of claims 3 – 22, 25 – 31, 33, 34, 37, 38, and 59 depend, directly or indirectly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, each of claims 3 – 22, 25 – 31, 33, 34, 37, 38, and 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Additionally, each of claims 3 – 5, 7 – 9, 11, 12, 17, 19 recites “said skin layer”.  The discussion above with respect to “said skin layer” in claim 1 similarly applies here.
	Regarding claim 3, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b), III, E.  With respect to claim 3, the term “type” renders the scope of the term “polypropylene resin of long chain branched type” indefinite.
Regarding claim 4, the addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey.  The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  See MPEP § 2173.05(b), III, E.  With respect to claim 4, the term “type” renders the scope of the term “Ethylene-Propylene copolymer of any type” indefinite.
	Regarding claim 6, claim 6 recites the limitation “said antioxidant” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 5, upon which claim 6 directly depends, contains a recitation to a “phenolic antioxidant”.  Based on the species of antioxidant recited in claim 6, the examiner observes “said antioxidant” would be better stated as “said phenolic antioxidant”.
	Regarding claim 12, claim 12 recites “said skin layer has regular weldability properties as per industry standard of GRI GM 19”.  It is not clear what is meant by weldability properties being “regular”.
	Regarding claim 16, claim 16 recites the limitation “the asperities” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 16 may be intended to depend on claim 11.  If so, correction thereto is suggested or to another claim which provides appropriate antecedent basis.
	Regarding claim 17, claim 17 recites the limitation “the said asperities” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 17 may be intended to depend on claim 11.  If so, correction thereto is suggested or to another claim which provides appropriate antecedent basis.
	Regarding claim 18, claim 18 recites “the asperities can be individual or interconnected” (l. 2 of the claim).  The phrase “can be” is suggestive and therefore does not necessarily convey that the individuality or interconnectedness of the asperities is required.
Regarding claim 19, claim 19 recites “the skin layer” (l. 2 of the claim).  It is not clear which skin layer is referenced when considering embodiments of multiple skin layers as is permissible in claim 1, i.e. the base claim of claim 19.
	Regarding claim 27, claim 27 recites the limitation “the film” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes “the film” may be intended to refer to the “plastic film” of claim 1.  If so, correction thereto is suggested or to another appropriate feature so as to avoid ambiguity.
	Regarding claim 60, claim 60 contains the trademarks/trade names Dow 132i, Chevron K306, Ti-pure by Dupont, Irganox 1010, and Irgafos 168.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe LDPE, MDPE, TiO2, antioxidant, and processing stabilizer and, accordingly, the identification/description is indefinite.
	Additionally, with respect to thickness, the columns in the table of claim 60 give units of weight percent, but the thickness of the row is in dimensionless percent units.  It is not clear as to whether the thickness is on the basis of weight, is relative to the overall thickness of the film, or is based on another basis.  Clarification, and amendment as necessary, is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 21, claim 21 recites “The plastic film according to claim 1, wherein said plastic film is made of a natural or synthetic polymer.”  At a minimum, the plastic film of claim 1 requires a core layer made from a natural or synthetic polymer.  Furthermore, the at least one skin layer or claim 1 requires a polyethylene and an LDPE, which one of ordinary skill in the art would understand as synthetic polymers.  Accordingly, the features of claim 21 are recited in claim 1.  Therefore, claim 21 fails to further limit the subject matter of claim 1.
	Regarding claim 22, claim 22 is directed to “The plastic film according to any one of claims 1 to 21”.  However, claim 2 is cancelled.  Therefore, claim 22 is of improper dependent form.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 21, 22, 27, 28, 30, 31, 33, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi (US 2013/0260118 A1) and Best (US 2015/0232589 A1).  
	Regarding claim 1, Lunghi discloses a plastic film (“membrane”: e.g. ¶¶ [0001], [0005] – [0062]) having: 
	a) a main part, "core layer", wherein said core layer is made from a synthetic polymer (“layer (A)” forming a “base layer” made from a “composition (i)” comprising a mixture of propylene and ethylene polymers, i.e. synthetic polymer: e.g. ¶¶ [0007] – [0011], [0013], [0015] – [0041], [0047], [0050], [0052], [0057], [0059]); and 
	b) a skin layer having a thickness that is 1% to 20% of the average thickness of the core layer (“layer (B)” forming a “top layer”, wherein the ratio of the thickness of the “layer (A)” to the “layer (B)” is from 5 to 100: e.g. ¶¶ [0007], [0009], [0010], [0012], [0013], [0042], [0044], [0045], [0047], [0051], [0052], [0059], [0060]).
	Although Lunghi does not explicitly state said skin layer has the formulation of 10% to 70% of a resin of polyethylene type of fractional melt index (<0.6 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 and 30% to 90% of a LDPE resin of fractional melt index of 0.1 to 10 gr/10 min, 190 °C, 2.16 kg/min) and of a density ranging from 0.910 to 0.960 g/cm3 (e.g. ¶¶ [0042], [0044]), wherein the percentages are by weight and are based on the total weight of the master batch composition, this feature would have been obvious in view of Best.
	Generally, Lunghi discloses at least one embodiment of said skin layer formulation comprises two or more polyethylene compositions having a density ranging from 0.915 to 0.980 g/cm3, e.g. 0.920 to 0.970 g/cm3 (e.g. ¶¶ [0009], [0042] – [0045]).
	Best discloses formulations (e.g. ¶¶ [0007] – [0089]) comprising, e.g. (1) 10% to 70% of a resin of polyethylene type having a fractional melt index of 0.05 to 0.50 gr/10 min under conditions of 190 °C and 2.16 kg/min and a density ranging from 0.930 to 0.950 g/cm3 (the “ethylene-based polymers” inventive to Best’s disclosure: e.g. ¶¶ [0007] – [0040]) and (2) 30% to 90% of a LDPE resin (e.g. ¶¶ [0010], [0040]), 
	With respect to the endpoints of the ranges for (1) and (2), Best states the amount of (1) generally ranges from 0.1 to 99.9% but may have any range therebetween and cites 10% and 70% as suitable for the lower and upper endpoints, respectively.  In at least the embodiment of a two-component formulation, which Lunghi (e.g. ¶ [0009]) and Best (e.g. ¶¶ [0010], [0040]) each state is suitable, the range of 30% to 90% of a LDPE resin as (2) is the understood balance of (1).
	Lunghi identifies an LDPE having a fractional melt index of 0.1 to 10 gr/10 min, 190 °C, 2.16 kg/min and a density ranging from 0.915 to 0.935 g/cm3 as suitable (e.g. ¶¶ [0042], [0044]).
	The compositions Best discloses exhibit high melt strength, at least in part due to long chain branching in the polyethylene (1) described above (e.g. ¶¶ [0006], [0014], [0028], [0048]).  Furthermore, both Lunghi (e.g. ¶¶ [0001], [0062]) and Best (e.g. ¶¶ [0048], [0049]) relate to geomembrane liners, and 
Lunghi discloses the skin layer serves to impart, e.g., tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated long chain branching imparts melt strength since the branches of adjacent polyethylene molecules tangle with one another while molten, and such entanglement would have been expected to remain once cooled.  Accordingly, the mechanical connection of Best compositions would have been observed to be relevant to the properties Lunghi seeks for the skin layer.
	Therefore, it would have been obvious to modify the skin layer Lunghi discloses to comprise a formulation as Best discloses using an LDPE resin as Lunghi identifies, the motivation being to provide high melt strength using materials suitable for the purpose of geomembrane liners.
	With respect to the skin layer covering a minimum of 70% of the surface of the plastic film, Lunghi discloses the skin layer serves to impart, e.g., chemical resistance, tensile strength, and tear and puncture resistance (e.g. ¶¶ [0005], [0006], [0010]).  One of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater chemical resistance since there is less area through which the chemicals can penetrate the remainder of the plastic film.  Additionally, one of ordinary skill in the art would have appreciated, all other things being the same, a greater percentage of coverage imparts greater tensile strength as well as tear and puncture resistance 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lunghi’s plastic film to have the skin layer cover a minimum of 70% of the surface of the plastic film, the motivation being to provide a plastic film having high levels of, e.g., chemical resistance, tensile strength, and tear and puncture resistance.
	Regarding claim 3, in addition to the limitations of claim 1, Best further discloses polypropylene resins, e.g. those with a branching index g’ of 0.2 to 2.0 and a melt index of 1 to 300 dg/min may be further blended with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶¶ [0010], [0040] – [0046]).  Since g’ is inversely proportional to the amount of branching (Best: e.g. ¶ [0031]) and branching is desirable from the standpoint of melt strength (e.g. ¶ [0028]), as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have been motivated to select the polypropylenes with long chain branching as a suitable substitute or combiner material for or with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1.  Best’s melt index satisfies the requirement of “any melt index” in claim 3.
	In view of the similar function due to long chain branching and Best’s desire to include the polyethylene (1) as part of their composition (e.g. ¶¶ [0007], [0010], [0040]), one of ordinary skill in the art would have considered substitution of a portion of the polyethylene (1) with the polypropylene resins Best discloses.  Based on the similarity in function to the polyethylene (1), one of ordinary skill in the art would have been able to determine a suitable amount of the polypropylene resin of long chain branched type while maintaining the necessary amounts of the polyethylene (1) to be within Best’s disclosure.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Regarding claim 4, in addition to the limitations of claim 1, Best further discloses ethylene-propylene copolymer may be further blended with the polyethylene (1) discussed in the 35 U.S.C. 103 rejection of claim 1 as an equivalent of the LDPE (e.g. ¶¶ [0010], [0040], [0042] – [0046]).  In view of this equivalence, one of ordinary skill in the art would have considered substitution of a portion of the LDPE with the ethylene-propylene copolymer Best discloses.  Based on the similarity, one of ordinary skill in the art would have been able to determine a suitable amount of the ethylene-propylene copolymer while maintaining presence of LDPE as Lunghi desires.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the plastic film Lunghi and Best disclose such that the skin layer comprises 5% to 20% of an Ethylene-Propylene copolymer, e.g. of the type Best discloses.
	Regarding claim 21, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lunghi discloses said plastic film is made of a synthetic polymer (e.g. ¶¶ [0007] – [0009], [0018] – [0020], [0042] – [0045]).  
	Regarding claim 22, in addition to the limitations of, e.g., claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lunghi discloses said plastic film is made from, e.g., high density polyethylene (e.g. ¶¶ [0042], [0045]).
	Regarding claim 27, in addition to the limitations of claim 1, Lunghi discloses said plastic film being at least partially colored on at least one side of the film (e.g. ¶¶ [0012], [0046]).  
	Regarding claim 28, in addition to the limitations of claim 1, Lunghi discloses said plastic film is at least partially conductive on at least one side (“metal layers”: e.g. ¶ [0012]).  
	Regarding claim 30, in addition to the limitations of claim 1, Lunghi discloses said plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
Regarding claim 31, in addition to the limitations of claim 30, Lunghi discloses said plastic film is composed of N layers, N being an integer, and N being superior or equal to 2 (“layer (A)” and “layer (B)”: e.g. ¶¶ [0007] – [0010], [0013], [0047]; ¶¶ [0048], [0057] suggests additional layers can be added, i.e. are optional, and thus are not required in the plastic film).
	Regarding claim 33, in addition to the limitations of claim 1, Lunghi discloses the plastic film is been obtained partially or completely by lamination technique (e.g. ¶¶ [0054], [0057], [0059]).  
	Regarding claim 34, in addition to the limitations of claim 1, the plastic film Lunghi discloses is obtained by any combination of coextrusion and lamination techniques (e.g. ¶¶ [0039], [0054] – [0059], [0061]).
	Regarding claim 37, in addition to the limitations of claim 1, Lunghi discloses at least one layer is made of non-polymeric material (“metal layers”: e.g. ¶ [0012]).
	Regarding claim 38, in addition to the limitations of claim 1, Lunghi discloses the plastic film is a multilayer sandwich panel of one or more plastic layers and of one or more metal layers (e.g. ¶ [0012]). 
	Claims 5 – 7, 9, 10, 19 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi and Best as applied to claim 1 above, and further in view of Prachoomdang (US 2014/0364545 A1).  The rejections of claims 9, 10, and 19 further rely on Dewachter (US 2011/0015331 A1) as an evidentiary disclosure.
	Regarding claim 5, although Lunghi is not specific as to said skin layer further comprising 0.1% to 0.5 wt% of a phenolic antioxidant, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 0.1% to 0.5 wt% of a phenolic antioxidant (e.g. ¶¶ [0011] – [0059], especially ¶¶ [0015], [0039], [0048]).
	Prachoomdang’s compositions advantageously provide extended service life to geomembrane liners at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  It is therefore understood that Prachoomdang’s amount of phenolic antioxidant contributes, at least in part, to improving the service life by reducing oxidative degradation.

	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 0.1% to 0.5 wt% of a phenolic antioxidant as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 6, in addition to the limitations of claim 1, Lunghi discloses said antioxidant includes pentaerythritoltetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) (e.g. ¶¶ [0015], [0039], [0048]).
	Regarding claim 7, although Lunghi is not specific as to said skin layer further comprising 0.05 to 0.5 wt.% of a processing stabilizer, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 0.1% to 0.5 wt% of, e.g., tris(2,4-di-tertbutylphenyl)phosphite (e.g. ¶¶ [0011] – [0059], especially ¶¶ [0016], [0025], [0049]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Tris(2,4-ditertbutylphenyl)phosphite is an antioxidant (Prachoomdang: e.g. ¶ [0040]).  It is therefore understood that Prachoomdang’s amount of this antioxidant contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Tris(2,4-ditertbutylphenyl)phosphite is a suitable processing stabilizer per, e.g., p. 9, ll. 21 – 23, of the instant specification.

	Regarding claim 9, although Lunghi is not specific as to said skin layer further comprising 1% to 5 wt% of a UV absorber, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 1.6% to 3 wt% of a UV absorber (“about 20 to about 30 wt % of carbon black in a “master batch composition” where the “master batch composition” is “about 8-10 wt %” of a composition for a “geomembrane liner”: e.g. ¶¶ [0011] – [0059], especially ¶¶ [0012], [0019], [0025], [0052]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Carbon black is a UV absorber, particularly at diameters of 15 to 60 nm (Dewachter: e.g. ¶¶ [0034] – [0036]).  Since Prachoomdang’s carbon black diameter is 60 nm or less (“N660”: e.g. ¶ [0043]), one of ordinary skill in the art would have understood Prachoomdang’s carbon black is a UV absorber.  It is therefore understood that Prachoomdang’s amount of this UV absorber contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Carbon black is a suitable processing UV absorber per, e.g., p. 7, ll. 4 – 6 and 31 – 32, and p. 9, ll. 30 – 32, of the instant specification.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 1.6% to 3 wt% of a UV absorber, e.g. carbon black, as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
Regarding claim 10, in addition to the limitations of claim 9, Prachoomdang discloses said UV absorber is carbon black, e.g. furnace carbon black (e.g. ¶¶ [0019], [0025], [0031], [0043], [0052], [0057]).
	Regarding claim 19, although Lunghi is not specific as to the skin layer having a carbon black content below 3%, this feature would have been obvious in view of Prachoomdang.
	Prachoomdang discloses compositions for a geomembrane liners which comprise 1.6% to 3 wt% of carbon black (“about 20 to about 30 wt % of carbon black in a “master batch composition” where the “master batch composition” is “about 8-10 wt %” of a composition for a “geomembrane liner”: e.g. ¶¶ [0011] – [0059], especially ¶¶ [0012], [0019], [0025], [0052]).
	Prachoomdang’s compositions advantageously provide extended service life at elevated temperatures of up to 100 °C (e.g. ¶ [0028]).  At such higher temperatures, Prachoomdang states oxidative degradation is accelerated, thus shortening service life (e.g. ¶¶ [0005] – [0009]), where the compositions Prachoomdang’s composition serve to address this deficiency (e.g. ¶¶ [0010], [0028]).  Carbon black is a UV absorber, particularly at diameters of 15 to 60 nm (Dewachter: e.g. ¶¶ [0034] – [0036]).  Since Prachoomdang’s carbon black diameter is 60 nm or less (“N660”: e.g. ¶ [0043]), one of ordinary skill in the art would have understood Prachoomdang’s carbon black is a UV absorber.  It is therefore understood that Prachoomdang’s amount of this UV absorber contributes, at least in part, to improving the service life by reducing oxidative degradation.
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus subject to oxidative attack.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Prachoomdang’s disclosure for purposes of improving Lunghi.  Carbon black is a suitable processing UV absorber per, e.g., p. 7, ll. 4 – 6 and 31 – 32, and p. 9, ll. 30 – 32, of the instant specification.
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 1.6% to 3 wt% of a UV absorber, e.g. carbon black, as Prachoomdang suggests, the motivation being to increase the service life of the plastic film.
	Regarding claim 59, in addition to the limitations of claim 7, Prachoomdang discloses said processing stabilizer is Tris(2,4-ditert-butylphenyl)phosphite (e.g. ¶¶ [0016], [0025], [0040], [0049]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi and Best as applied to claim 1 above, and further in view of Lanier (US 2010/0119751 A1).
	Regarding claim 8, although Lunghi is not specific as to said skin layer further comprising 0.05 to 0.5 wt% of a UV stabilizer of high molecular weight hindered amines (HALS) family, this feature would have been obvious in view of Lanier.
	Lanier discloses compositions for geomembranes which comprise 0.05% to 0.3 wt% of a UV stabilizer of high molecular weight hindered amines (HALS) family (“about 500 to about 3000 ppm” of HALS compounds: e.g. ¶¶ [0006] – [0128], especially ¶¶ [0006], [0009], [0015], [0029], [0034], [0040], [0068] – [0078], [0110], [0112], [0117], [0122]).
	Lanier discloses a composition for a geomembrane comprise such an amount of HALS is useful for prolong the stability of the polymer, e.g. a polyolefin, during exposure to sunlight and UV radiation (e.g. ¶¶ [0001], [0068]).
	Lunghi’s skin layer is a “top layer, one of ordinary skill in the art would have understood this layer is an exposed layer to the environment, and thus exposed to sunlight and UV radiation.  Furthermore, Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).  Accordingly, one of ordinary skill in the art would have considered Lanier’s disclosure for purposes of improving Lunghi.  
	Therefore, it would have been obvious to modify Lunghi’s skin layer to further comprise 0.05 to 0.5 wt% of a UV stabilizer of the HALS family as Prachoomdang suggests, the motivation being to prolong the stability of the polymers in the skin layer.
	Claims 11 – 18, 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lunghi and Best as applied to claim 1 above, and further in view of Green (US 5,763,047 A).
	Regarding claim 11, although Lunghi is not specific as to the said skin layer having asperities, being made of the same material of the skin layer, causing Mohr-Coulomb peak friction angle of > 30° and causing peak adhesion value of > 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with non-woven needle punched geotextile, this feature would have been obvious in view of Green.
12 or “textured bottom layer” 16: e.g. Fig. 1, 2A, 2B; Col. 1, l. 59, to Col. 6, l. 52).
	Although Green does not explicitly state the asperities cause a Mohr-Coulomb peak friction angle of > 30° and a peak adhesion value of 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with a non-woven needle punched geotextile, Green states the asperities serve to provide friction, thus preventing sliding on sloped surfaces (e.g. Col. 1, ll. 59 – 62).  Additionally, Green states the plastic film is used as a geomembrane liner, e.g. as a landfill liner, reservoir liner, canal liner, retaining wall liner, or hazardous waste liner (e.g. Col. 6, ll. 48 – 52).  One of ordinary skill in the art would have observed such applications of the plastic film involve the plastic film being under heavy loads, i.e. high pressures.  Accordingly, one of ordinary skill in the art would have appreciated the value in high peak friction angles under such heavy loads in order to prevent leakage of materials contained by the liners.  This is particularly evident with hazardous waste since release of such waste leads to environmental hazards.
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lunghi’s plastic film such that the skin layer has asperities made of the same material as the skin layer in order to improve the grip of the plastic film as a geomembrane liner with an underlying surface.  One of ordinary skill in the art would have observed the asperities causing Mohr-Coulomb peak friction angle of > 30° and causing peak adhesion value of > 15 kPa for a normal pressure of > 100 kPa at stress curve undergone according to ASTM D-5321 when in contact with non-woven needle punched geotextile would have been similarly obvious from the standpoint of ensuring the plastic film does not slide under the heavy loads in which the plastic film is expected to endure during use.
	Regarding claim 12, although Green does not explicitly state said skin layer for purposes of modifying Lunghi has regular weldability properties as per industry standard of GRI GM 19, Green does disclose the plastic film should be weldable with similar plastic films at an overlapping portion which would 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  In view of Green’s desire for excellent weldability, one of ordinary skill in the art would have been motivated to determine a suitable metric for evaluating weldability, particularly as based on the materials chosen for the skin layer, which Green notes are chosen for suitability as a geomembrane (e.g. Col. 2, ll. 56 – 65).  As such, weldability would have been one factor in the considerations for suitability.
	Therefore, it would have been obvious for said skin layer to have regular weldability properties per industry standard GRI GM 19 in order to provide a plastic film which can be successfully welded with other similar plastic films.
	Regarding claim 13, although Green is not explicit as to the shape of the asperities being conical, in an embodiment, Green states nitrogen can be added as a blowing agent for purposes of erupting from a surface of resin after extrusion (e.g. Col. 2, ll. 3 – 13; Col. 5, ll. 38 – 46).  One of ordinary skill in the art would have appreciated nitrogen is a physical, gaseous blowing agent rather than a chemical, solid blowing agent (e.g. citric acid or sodium bicarbonate which breakdown chemically to release gas, which Green also discloses as alternatives: e.g. Col. 5, ll. 38 – 46).  As such, due to both nitrogen gas and the polyethylenes of the skin layer being electrically nonpolar, mixing nitrogen gas into the molten resin prior to extrusion results in small, closely-packed bubbles rising to the surface and which later erupt to form the asperities.  One of ordinary skill in the art would have wanted close packing since this increases the number of asperities which form, and thus provide more asperities to provide the friction increasing discussed in the 35 U.S.C. 103 rejection of claim 11.  In a sphere-packing context, the negative area between spheres at the surface is conical in shape.  Therefore, in order to maximize the number of asperities and gripping effect of the plastic film, one of ordinary skill in the art would have sought asperities which are conical.
	Regarding claim 14, in addition to the limitations of claim 11, the asperities Green discloses for modifying Lunghi’s plastic film have sharp or semi-sharp peaks (e.g. Fig. 2A, 2B).  
Regarding claim 15, in addition to the limitations of claim 11, the orientation of the asperities’ peaks Green discloses for modifying Lunghi’s plastic film is random and pointing out of the skin (e.g. Fig. 1, 2A, 2B).
	Regarding claim 16, although Green is not explicit as to the average horizontal distance of the asperities' peaks from one peak to the nearest peak is less than 250 µm, Green discloses the purpose of the asperities is to increase friction and prevent sliding of a geomembrane liner down a sloped surface (e.g. Col. 1, ll. 61 – 62).  For those heights of asperities which actually provide such a function, one of ordinary skill in the art would have appreciated that closer peaks provide increased traction, namely as the number of peaks in a given area increases.  Observing the asperities Green discloses are formed by eruption of blowing agents mixed into the molten resin prior to film forming (e.g. Col. 2, ll. 3 – 13; Col. 5, ll. 38 – 46), one of ordinary skill in the art would have appreciated the average horizontal distance from one peak to another decreases as the size of gas bubbles in the molten resin decreases.  Since the blowing agents burst as the molten resin exits an extruder (Green: e.g. Col. 5, ll. 38 – 46), one of ordinary skill in the art would have understood how to control the mixing degree and timing of extrusion in order to attain the desired spacing between asperities.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the plastic film Lunghi, Best, and Green disclose such that the average horizontal distance of the asperities' peaks from one peak to the nearest peak is less than 250 µm in order to maximize gripping potential of the plastic film in its intended use.
	Regarding claim 17, in addition to the limitations of claim 1, the said asperities Green discloses for modifying Lunghi’s plastic film cover 100% of the skin layer (e.g. Fig. 1, 2A, 2B).
	Regarding claim 18, in addition to the limitations of claim 1, the asperities Green discloses for modifying Lunghi’s plastic film are individual or interconnected (e.g. Fig. 1, 2A, 2B show a combination of both).
Regarding claim 20, although Lunghi is not specific as to the plastic film having at least one longitudinal strip of smooth surface is located at a peripheral edge of the plastic film, this feature would have been obvious in view of Green.
	Green discloses plastic films comprising a longitudinal strip of smooth surface is located at a peripheral edge of the plastic film in order to facilitate connection of adjoining plastic films, particularly for geomembrane liners (e.g. Fig. 1, 2A; Col. 1, l. 59, to Col. 6, l. 52).
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Accordingly, it would have been obvious to modify Lunghi’s plastic film to comprise a longitudinal strip of smooth surface located at a peripheral edge of the plastic film, the motivation being to facilitate connection of adjoining similar plastic films.
	Regarding claim 25, although Lunghi is not specific as to said plastic film being smooth on either side of the film, this feature would have been obvious in view of Green.
	Green discloses plastic films comprising a smooth surface facilitate connection of adjoining plastic films, particularly for geomembrane liners (e.g. Fig. 1, 2A; Col. 1, l. 59, to Col. 6, l. 52).
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Accordingly, it would have been obvious to modify Lunghi’s plastic film to comprise a smooth surface on a side of the film, the motivation being to facilitate connection of adjoining similar plastic films.
	Regarding claim 26, although Lunghi is not specific as to said plastic film being textured on one side or both sides of the film, this feature would have been obvious in view of Green.
	Green discloses a plastic film which is texture on both sides of the film (“textured top layer” 12 and “textured bottom layer” 16: e.g. Fig. 1, 2A, 2B; Col. 1, l. 59, to Col. 6, l. 52).
	Green states the texturing serve to provide friction, thus preventing sliding on sloped surfaces (e.g. Col. 1, ll. 59 – 62).  Additionally, Green states the plastic film is used as a geomembrane liner, e.g. as a landfill liner, reservoir liner, canal liner, retaining wall liner, or hazardous waste liner (e.g. Col. 6, ll. 48 – 52).  One of ordinary skill in the art would have observed such applications of the plastic film involve the plastic film being under heavy loads, i.e. high pressures.  Accordingly, one of ordinary skill in the art would have appreciated the value in high peak friction angles under such heavy loads in order to prevent 
	Lunghi’s plastic film is a geomembrane liner (e.g. ¶¶ [0001], [0062]).
	Therefore, it would have been obvious to modify Lunghi’s plastic film such that the plastic film is textured, e.g., on both sides in order to improve grip of the plastic film as a geomembrane liner with an underlying surface.  
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lunghi and Best as applied to claim 1 above, and further in view of Rhee (US 5,736,237 A).
	Regarding claim 29, in addition to the limitations of claim 1, although Lunghi and Best do not expressly state at least one layer is not conductive or only partially conductive, Rhee discloses carbon black is a common additive in geomembrane liners for purposes of imparting electrical conductivity to detect pin holes but is not added to every layer thereof since other colors are needed for different effects, e.g. providing a white color on a solar radiation facing side to prevent overheating, which precludes the presence of black colorant (e.g. Col. 9, ll. 14 – 24).  Moreover, Lunghi states that additives are optional in at least the main part “core layer” (e.g. ¶ [0046]) and therefore the main part “core layer” is implicitly disclosed to have embodiments free of additives, or at least have limited quantities thereof.  
	Therefore, in order to prevent overheating when exposed to solar radiation, it would have been obvious to provide at least one layer which is not conductive, or only partially conductive, e.g. the main part “core layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783